                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BENZANTA VANZANT, #A62585,                        )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )        Case No. 19-CV-105-NJR
                                                   )
 DR. SANTOS,                                       )
                                                   )
                Defendant.                         )


                             MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

       Plaintiff Benzanta Vanzant, an inmate in the custody of the Illinois Department of

Corrections currently incarcerated at Centralia Correctional Center (“Centralia”), brings this pro

se action for deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. He asserts a

claim under the Eighth Amendment for denial of medications for his chronic health conditions.

(Doc. 2). Plaintiff originally brought this claim in Vanzant v. C/O Berger, No. 18-cv-02119-SMY,

and it was severed into this separate action. (Doc. 1).

       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or requests

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b).

                                          The Complaint

       In the Complaint, Plaintiff claims he was denied medications for his chronic health


                                                  1
conditions – internal bleeding, acid reflux, arthritis, and gastric ulcers – while incarcerated at

Centralia. (Doc. 1, pp. 21-29, 33-34, 105). Plaintiff was transferred to Centralia on March 7, 2018.

(Doc. 1, p. 132). Upon arrival, a prescription order was written to continue Plaintiff’s medications.

Id. On March 25, his prescription for high blood pressure was renewed. (Doc. 1, p. 131). On April

7, the prescription orders for his other medications expired, and he encountered difficulty and delay

in his attempts to renew the medications. (Doc. 1, pp. 21-29). He identifies a number of individuals

he wrote to, and/or spoke to, regarding the need for his medications. Id. The only individual

identified as a defendant for a claim of failure to provide medical care is Dr. Santos. (Doc. 1, pp. 1-

3).

       Plaintiff alleges he wrote to Santos on April 16 and 22, 2018, informing him that the

medications for his chronic health conditions had expired and requesting renewal. (Doc. 1, pp. 24-

25). On May 7, Plaintiff was called to the health care unit in response to an emergency grievance

he submitted to the warden. (Doc. 1, p. 27). On May 11, he saw Santos and was told his medications

had been renewed. (Doc. 1, p. 28-29). The renewed prescription order was dated May 8. (Doc. 1,

p. 131).

       Plaintiff also describes miscellaneous claims against non-parties for delay in receipt of

medical permits, charging excessive co-pays, interference with privileged and/or legal mail, and

ignoring his emergency grievances along with other grievance issues. (Doc. 1, pp. 21-32). When

parties are not listed in the caption, this Court will not treat them as defendants, and any claims

against them are considered dismissed without prejudice. See Fed. R. Civ. P. 10(a) (noting that the

title of the complaint “must name all the parties”); Myles v. United States, 416 F.3d 551, 551-52

(7th Cir. 2005) (holding that to be properly considered a party, a defendant must be “specif[ied] in

the caption”).



                                                  2
                                                Discussion

        Based on the allegations of the Complaint, the Court designates a single count in this pro

se action. The parties and the Court will use this designation in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. The designation does not constitute an

opinion regarding its merit.

        Count 1:         Eighth Amendment claim against Santos for deliberate indifference
                         to Plaintiff’s serious medical needs by failing to renew medications
                         for his chronic health conditions.

Any other intended claim that has not been recognized by the Court is considered dismissed

without prejudice as inadequately pleaded under the Twombly 1 pleading standard.

        Prison officials impose cruel and unusual punishment in violation of the Eighth

Amendment when they are deliberately indifferent to a serious medical need. Estelle v. Gamble,

429 U.S. 97, 104 (1976); Chatham v. Davis, 839 F.3d 679, 684 (7th Cir. 2016). To state a claim

for deliberate indifference, an inmate must show that (1) he suffered from an objectively serious

medical condition; and (2) defendant was deliberately indifferent to a risk of serious harm from

that condition. Petties v. Carter, 836 F.3d 722, 727 (7th Cir. 2016).

        Plaintiff suffers from chronic health conditions – internal bleeding, acid reflux, arthritis,

and gastric ulcers 2 – that require treatment by ongoing medications. An objectively serious

condition includes an ailment that significantly affects an individual’s daily activities or involves

chronic and substantial pain. Gutierrez v. Peters, 111 F.3d 1364, 1373 (7th Cir. 1997). For

purposes of this Order, the Court presumes treatment of Plaintiff’s chronic health conditions



1
 An action fails to state a claim upon which relief can be granted if it does not plead “enough facts to state
a claim that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
2
 Plaintiff also suffers from high blood pressure. His prescription medication for that condition was renewed
on March 25. (Doc. 1, p. 131).
                                                      3
constitutes a serious medical need.

        The allegations against Santos are sufficient to state a colorable deliberate indifference

claim. See Perez v. Fenoglio, 792 F.3d 768, 779 (7th Cir. 2015); see also Farmer v. Brennan, 511

U.S. 825 (1994); Gil v. Reed, 381 F.3d 649, 661–62 (7th Cir. 2004); Greeno v. Daley, 414 F.3d

645, 653 (7th Cir. 2005). Plaintiff notified Santos that the medications for his chronic health

conditions had expired. He alleges that without the prescription medications, the conditions are

life threatening. Santos did nothing until an emergency grievance was filed weeks later. Only after

that did Santos renew the prescription orders for Plaintiff’s medications. The Court recognizes that

there is a question as to whether Santos received Plaintiff’s written requests for renewal of his

medications. At this juncture, the factual allegations of the pro se complaint are liberally construed.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009). Plaintiff’s allegations

present “questions of fact that simply cannot be resolved in the absence of a record.” Perez, 792

F.3d at 782. Accordingly, Count 1 shall receive further review as to Santos.

                                          Pending Motions

        Plaintiff filed a Motion for Recruitment of Counsel (Doc. 4), which will be denied 3 without

prejudice at this time. Plaintiff discloses four unsuccessful efforts to contact attorneys via written

correspondence. (Doc. 4, pp. 1, 7, 11, 13, 17, 21). Accordingly, he appears to have made reasonable

efforts to retain counsel on his own. With respect to his ability to pursue this action pro se, Plaintiff

states that due to security issues he cannot speak with witnesses.

        The Court finds Plaintiff can proceed pro se, at least for now. Plaintiff’s pleadings

demonstrate an ability to construct coherent sentences and relay information to the Court. Plaintiff




3
 In evaluating Plaintiff’s Motion for Recruitment of Counsel, the Court applies the factors discussed in
Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007), and related authority.
                                                   4
appears competent to try this matter without representation at this time. Once discovery has

commenced, if Plaintiff has significant difficulty, he may refile his motion.

       Plaintiff’s Motion for Service at Government Expense (Doc. 5) will be denied as moot.

Summons will be issued and served on Defendant as ordered below. Plaintiff is advised that it is

not necessary for a litigant proceeding in forma pauperis to file a motion requesting service of

process by the United States Marshals Service or other process server. The Clerk will issue

summons, and the Court will direct service for any complaint that passes preliminary review.

                                           Disposition

       IT IS HEREBY ORDERED that the Motion for Recruitment of Counsel (Doc. 4) is

DENIED without prejudice, and the Motion for Service at Government Expense (Doc. 5) is

DENIED as moot.

       IT IS FURTHER ORDERED that COUNT 1 shall receive further review as to

SANTOS. The Clerk of Court shall prepare for SANTOS: (1) Form 5 (Notice of a Lawsuit and

Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The

Clerk is DIRECTED to mail these forms, a copy of the Complaint, and this Memorandum and

Order to Defendant’s place of employment as identified by Plaintiff. If Defendant fails to sign and

return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the

forms were sent, the Clerk shall take appropriate steps to effect formal service on Defendant, and

the Court will require that Defendant pay the full costs of formal service, to the extent authorized

by the Federal Rules of Civil Procedure.

       If Defendant cannot be found at the work address provided by Plaintiff, the employer shall

furnish the Clerk with Defendant’s current work address, or, if not known, Defendant’s last-known

address. This information shall be used only for sending the forms as directed above or for formally



                                                 5
effecting service. Any documentation of the address shall be retained only by the Clerk. Address

information shall not be maintained in the court file or disclosed by the Clerk.

        Defendant is ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

        This entire matter shall be REFERRED to a United States Magistrate Judge for

disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all parties consent to such

a referral.

        If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, despite the fact

that his application to proceed in forma pauperis has been granted. See 28 U.S.C. § 1915(f)(2)(A).

        Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

        IT IS SO ORDERED.

        DATED: February 26, 2019

                                                      __________________________
                                                      NANCY J. ROSENSTENGEL
                                                      United States District Judge




                                                 6
                                         Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate Defendant of your lawsuit

and serve him with a copy of your complaint. After service has been achieved, Defendant will

enter his appearance and file an Answer to your Complaint. It will likely take at least 60 days from

the date of this Order to receive Defendant’s Answer, but it is entirely possible that it will take 90

days or more. When Defendant has filed his Answer, the Court will enter a Scheduling Order

containing important information on deadlines, discovery, and procedures. Plaintiff is advised to

wait until counsel has appeared for Defendant before filing any motions, to give Defendant notice

and an opportunity to respond to those motions. Motions filed before Defendant’s counsel has filed

an appearance will generally be denied as premature. Plaintiff need not submit any evidence to

the Court at this time, unless specifically directed to do so.




                                                  7
